NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                 TONY F. DELFIN,
                 Claimant-Appellant,

                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2011-7145
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 09-1955, Judge Lawrence B.
Hagel.
             ___________________________

              Decided: November 9, 2011
             ___________________________

   TONY F. DELFIN, of Muncy, Pennsylvania, pro se.

   MICHAEL S. MACKO, Trial Attorney, Civil Division,
United States Department of Justice, of Washington, DC.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and TODD M.
HUGHES, Deputy Director. Of counsel on the brief were
DELFIN   v. DVA                                           2


DAVID J. BARRANS, Deputy Assistant General Counsel,
and CHRISTA A. SHRIBER, Attorney, United States Veter-
ans Affairs, of Washington, DC.
                __________________________

Before BRYSON, CLEVENGER, and PROST, Circuit Judges.
PER CURIAM.

                         DECISION

   Tony F. Delfin petitions for review of a decision of the
United States Court of Appeals for Veterans Claims (“the
Veterans Court”). We affirm.

                       BACKGROUND

    Mr. Delfin served in the United States Army from
November 1940 to June 1945. Following his discharge
from service, Mr. Delfin filed an application for veterans’
disability benefits. He was awarded service connection
for malaria, for which he was given a disability rating of
10%, later raised to 60%. He cited several other disabili-
ties as well, including trouble with his ear and problems
resulting from an in-service operation on his left ankle. A
Veterans Administration regional office awarded him a
10% disability rating for inflammation of the inner ear; in
a later decision, the regional office found service connec-
tion for a left ankle scar as the only residual of the in-
service surgery, but it found that condition noncom-
pensable. During the following ten years, Mr. Delfin’s
disability ratings were adjusted on several occasions; as of
1957, his ear and ankle disabilities were both rated
noncompensable.

    Through communications in 2000 and 2001, Mr.
Delfin sought increased ratings for his ear condition and
3                                            DELFIN   v. DVA


his ankle condition. Following medical examinations, the
regional office granted him a disability rating of 10% for
his ear condition, denied an increased rating for the scar
on his left ankle, and granted him a disability rating of
10% for left ankle chondroma. When Mr. Delfin appealed
the regional office’s decision, the Board of Veterans’
Appeals remanded his claims to the regional office for
further development.

    After the regional office completed developing the re-
cord, the Board issued a decision in February 2006 that
granted Mr. Delfin a 10% disability rating for his left
ankle scar, with an effective date of September 6, 2001.
The Board also granted him the same effective date for
the residuals of the excision of a chondroma of the left
ankle. The Board granted an effective date of December
5, 2000, for chronic otitis externa, which was assigned a
10% rating. Mr. Delfin then appealed to the Veterans
Court.

     Before the Veterans Court, the Secretary conceded er-
ror with respect to Mr. Delfin’s entitlement to earlier
effective dates for his left ankle chondroma and otitis
externa. The Veterans Court remanded those claims,
directing the Board to consider Mr. Delfin’s lay testimony
regarding his ear condition and to consider evidence that
Mr. Delfin sought compensation for residuals associated
with his left ankle surgery in June 1945. The court
affirmed the Board’s grant of a 10% disability rating for
Mr. Delfin’s left ankle scar.

    On remand, the Board concluded that, based on Mr.
Delfin’s lay testimony, he should be given an effective
date of December 1999 for his otitis externa. With respect
to the residuals of the left ankle surgery, however, the
Board concluded that Mr. Delfin first instituted that
DELFIN   v. DVA                                           4


claim in September 2001 and that he was not entitled to
an earlier effective date for that disability. Mr. Delfin
again appealed to the Veterans Court, arguing that the
Board had improperly rejected his claim that a November
1949 examination report constituted an informal claim for
an increased rating for his left ankle condition. He also
argued that the Board had mischaracterized his left ankle
claim as a claim for an earlier effective date for service
connection rather than a claim for an increased rating,
and that the Board had failed to consider a VA form filed
in 1984 as a claim for an increased rating for his ear
condition.

    The Veterans Court rejected those arguments. It
ruled that the Department of Veterans Affairs had consis-
tently treated Mr. Delfin’s post-operative scar and his left
ankle soreness and weakness as distinct disabling condi-
tions. Because Mr. Delfin was not granted service con-
nection for residuals of his left ankle surgery in the 1946
rating decision, the court ruled that the November 1949
medical examination could not be regarded as an informal
claim for an increased disability rating. For the same
reason, the court held that the Board did not mischarac-
terize his claim as an appeal of the effective date assigned
for the award of benefits for chondroma of the left ankle,
rather than a request for an increased rating for his left
ankle condition. The court also held that the 1984 VA
form did not constitute a formal or informal claim for an
increased disability rating for otitis externa.

                       DISCUSSION

    On appeal to this court, Mr. Delfin makes various ar-
guments in both his notice of appeal and his informal
brief. His arguments are all directed to his legal conten-
tion that the Veterans Court erred in upholding an effec-
5                                             DELFIN   v. DVA


tive date of September 6, 2001, for service connection for
chondroma of the left ankle and an effective date of De-
cember 5, 1999, for the assignment of a 10% disability
rating for chronic otitis externa. For the reasons set forth
below, we reject each of his arguments.

    1. In substantial part, Mr. Delfin’s notice of appeal
and informal brief urge us to reweigh the facts relating to
his disabilities and when those disabilities were called to
the attention of the Department of Veterans Affairs
(“DVA”). However, we lack jurisdiction to address factual
issues unless they arise in connection with a constitu-
tional claim. See 38 U.S.C. § 7292(d)(2). To the extent
that Mr. Delfin requests that we review the factual de-
terminations made by the Board and the Veterans Court,
we lack the authority to do so, and on that basis we reject
Mr. Delfin’s fact-based arguments.

    2. Mr. Delfin argues that the Veterans Court “ignored
the Brief of my attorney” before that court and that the
brief contains “very clear arguments of errors by the VA.”
The arguments asserted by appellant relate to the Board’s
failure to treat certain events as informal claims for
compensation or an increase in disability rating. The
Veterans Court, however, directly addressed the argu-
ments in Mr. Delfin’s brief and concluded that they lacked
merit. To the extent that Mr. Delfin now challenges the
conclusions of the Veterans Court regarding the proper
characterization of those events, the court’s analysis of
the November 1949 medical examination and the 1984 VA
form is largely a factual matter outside our jurisdiction.
To the extent that the court’s analysis of those materials
raises a legal issue, we discern no legal error on the part
of the Veterans Court.
DELFIN   v. DVA                                           6


     3. Mr. Delfin contends that the Board and the Veter-
ans Court failed to consider his lay testimony regarding
his disabilities. In fact, however, the Board considered
Mr. Delfin’s testimony and extended his benefits based on
that testimony. There is therefore no force to his argu-
ment that his testimony has been ignored. To the extent
that Mr. Delfin has not received all the relief to which he
believes he is entitled, that is not because the Board and
the court ignored his testimony, but because they re-
garded his testimony as legally insufficient to warrant
any greater relief than he was granted. Mr. Delfin also
complains that the Board and the court did not consider
the issue of his bilateral hearing loss. While represented
by counsel, however, Mr. Delfin did not raise that issue
before the Veterans Court. It is therefore not preserved
for review here.

    4. Mr. Delfin argues that new evidence consisting of
declarations of his wife, his step daughter, and his step
son-in-law demonstrates the merit of his claims. The
evidence that he proffers, however, was not before the
Board or the Veterans Court. It is therefore not part of
the record on appeal and cannot be considered in this
appellate proceeding.

    5. Finally, Mr. Delfin asserts that two constitutional
questions arose during the prosecution of his case: un-
specified violations of veterans’ constitutional rights as a
result of the “present procedures” used by the DVA and
the Veterans Court, and impermissible bias on the part of
the Board and the Veterans Court judge who was as-
signed to the case.

    Mr. Delfin’s contention that the procedures used by
the DVA and the court in adjudicating claims violate
veterans’ constitutional rights is not supported by any
7                                             DELFIN   v. DVA


specific argument or designation of particular violations.
A generalized claim of unfairness or inadequacy in agency
procedures is not a sufficient basis for a court to find a
constitutional violation.

     Mr. Delfin’s argument that the Board and the Veter-
ans Court judge were biased against him also lacks speci-
ficity and any factual basis. Because there is no factual or
legal support for Mr. Delfin’s position, we reject that
claim as baseless.

    No costs.

                       AFFIRMED